DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the residence time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 7, 8, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237).
Regarding Claims 1, 8, and 14:  Roze discloses a method of producing at least partially hydrolyzed keratinaceous material [0017; 0023].  Roze discloses hydrolyzing keratinaceous material with water [0028] in a hydrolysis tank (hydrolyzer) [claim 8] with heat [0030].  Roze discloses simultaneous drying and grinding of the partially hydrolyzed keratinaceous material in an attrition mill [0036].  Roze discloses that the digestibility was about 78% [0029]. The attrition mill of Roze incorporates a current of air and accomplishes grinding and drying at the same time [0046-0050] and is therefore the same as an air turbulence mill.
Roze does not disclose that the pressure at which the hydrolyzation occurs is about 2 bar to about 100 bar. 

Belmans discloses hydrolyzing keratinaceous material at about 2 to about 10 bar [0045].  Belmans discloses that the pepsin and ileal digestibility remains higher than 90% [0081; 0082].  Belmans discloses the average particle size of the dry product as d50 in volume fraction is between about 30 µm and about 1 mm and d90 is smaller than 1 mm or .5mm [0083].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Roze to include the step of hydrolyzing under pressure as in Belmans in order to increase the degree and the speed of the hydrolyzation.
Further, it would have been obvious to modify the size of the particle size of the partially hydrolyzed keratin of Roze to be between 30 µm and about 1 mm as in Belmans in order to form free flowing powder that is easy to process.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Belmans overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 3:  Roze discloses as discussed above in claim 1.  Roze discloses the attrition mill rotating at 300 to 500 rev/min or 2,000 to 5,000 rev/min [0043, 0044].
Although Roze does not disclose 20-150 m/s it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the velocity for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.

Regarding Claim 4:  Roze discloses as discussed above in claim 1.  Roze does not disclose a classifier. 
However, regarding the specifics of the apparatus, the determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method. Here, the products resulting from the process of Roze including partially hydrolyzed keratin are substantially similar to those obtained in the inventive process.
Regarding Claim 5:  Roze as modified discloses as discussed above in claim 1.  Roze discloses the air temperature at 250 to 400°C [0050].
 Regarding Claim 7:  Roze as modified discloses as discussed above in claim 1.  Roze as modified discloses the same steps as claimed and therefore it would have been expected that the partially hydrolyzed keratin would have had the same color features as claimed in claim 7.
Regarding Claim 9:  Roze as modified discloses as discussed above in claim 1.  Roze does not disclose wherein the dried and ground digestible keratinaceous material has a d90 particle size below about 0.7 mm measured by laser diffraction using a dry powder Beckman Coulter particle size analyzer, and/or wherein the dried and ground digestible keratinaceous material has a d10 particle size above about 10 µm.
Although Roze as modified does not explicitly disclose a d10 particle size above about 10 µm, it would have been obvious, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle size for producing a powder, since it has been held In re Boesch, 617 F.2d 272.
Regarding Claim 10:  Roze as modified discloses as discussed above in claim 1.  Roze does not disclose wherein the dried and ground digestible keratinaceous material has a d90 divided by d10 of 20 or less.
Although Roze as modified does not explicitly disclose wherein the dried and ground digestible keratinaceous material has a d90 divided by d10 of 20 or less, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle size for producing a powder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237) and Blutel et al. (EP2832236).
Regarding Claim 2:  Roze discloses as discussed above in claim 1.  Roze discloses the temperature of the keratin material being above 100°C [0039].
Belmans discloses keratin material during drying at below 70°C, not above 80°C [Ex 4; Ex. 5].
Blutel discloses drying keratin material at temperatures below 120°C [0057]; below 70C [0012] and also discloses exposing to temperatures above 100°C [0012; 0013]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Roze to dry the material at a lower temperature as in Belmans and Blutel in order to prevent damaging the product by too much heat exposure.  Further Roze would allow for a lower temperature since it discloses that the hot air already destroys a number of bacteria but that 100°C or higher gives the sterilization effect.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237) as applied to claim 1 above and in further view of Deak (US 2013/0129867).
Regarding Claim 6:  Roze discloses as discussed above in claim1. Roze does not disclose wherein the gas flow, is between about 10 and about 50 m3/hr per kg feed, which flow may be adjusted to influence the particle size of the dried keratinaceous material, and wherein the residence time is less than 10 sec.
Deak discloses a method of making fine powder particles and that the air flow was 45 ft3/min, (about 75 m3/hr) and pulsed for 10 seconds [0065].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to incorporate into Roze the flow rate of Deak in order to produce powder particles.
Although Deak does not disclose the recited flow rate, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the air flow rate for producing hydrolyzed particles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237) as applied to claim 1 above and in further view of Rokey et al. (US 2009/0175120).
Regarding Claims 11 and 12:  Roze discloses as discussed above in claim 1.  Roze does not disclose wherein the dried and ground digestible keratinaceous material leaving the dryer and grinder has a poured density of about 0.2 g/cm3 or higher (claim 11); wherein the dried and ground digestible keratinaceous material as leaving the dryer and grinder has a tapped bulk density of about 0.25 g/cm3 or higher (claim 12).
3 (.404, .433. or .435 g/cm3) [0051].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Roze to include the densities of the hydrolyzed keratin being 404, 433, or 435 kg/cm3 as in Rokey in order to provide a quality dried product [Rokey 0053].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237) as applied to claim 1 above and in further view of Gershon et al. (US 2996383).
Regarding Claim 13:  Roze discloses as discussed above in claim 1.  Roze does not disclose wherein blood is fed into the air turbulence mill together with the partly hydrolyzed keratinaceous material, wherein the amount of blood and keratinaceous material is between about 10-50 wt% blood and about 50-90% keratinaceous material.
Gershon discloses mixing blood with keratin wherein the mixture is 50% blood meal and 50% hydrolyzed keratin [col. 4, lines 24-35; claims 6 and 7].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Roze to include the step of mixing in blood at 50% to 50% as in Gershon during the step of grinding and drying the hydrolyzed keratin of Roze since the blood of Gershon undergoes a step of grinding and drying and in order to better incorporate or combine the blood and hydrolyzed keratin.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237), Blutel et al. (EP2832236) and Deak (US 2013/0129867).
Regarding Claim 16:  Roze discloses a method of producing at least partially hydrolyzed keratinaceous material [0017; 0023].  Roze discloses hydrolyzing keratinaceous material with water 
Roze does not disclose that the pressure at which the hydrolyzation occurs is about 2 bar to about 100 bar. 
Roze does not disclose wherein the average particle size of the dry product leaving the air turbulence mill measured as d50 in volume fraction, as measured with laser diffraction using a dry powder Beckman Coulter particle size analyzer, is between about 20 µm and about 0.7 mm and the d90 is below about 1 mm.
Blutel discloses drying keratin material at temperatures below 120°C [0057]; below 70C [0012] and also discloses exposing to temperatures above 100°C [0012; 0013]. 
Roze does not disclose wherein the gas flow, is between about 10 and about 50 m3/hr per kg feed, which flow may be adjusted to influence the particle size of the dried keratinaceous material, and wherein the residence time is less than 10 sec.
Belmans discloses hydrolyzing keratinaceous material at about 2 to about 10 bar [0045].  Belmans discloses that the pepsin and ileal digestibility remains higher than 90% [0081; 0082].  Belmans discloses the average particle size of the dry product as d50 in volume fraction is between about 30 µm and about 1 mm and d90 is smaller than 1 mm or .5mm [0083].
Deak discloses a method of making fine powder particles and that the air flow was 45 ft3/min, (about 75 m3/hr) and pulsed for 10 seconds [0065].

Further, it would have been obvious to modify the size of the particle size of the partially hydrolyzed keratin of Roze to be between 30 µm and about 1 mm as in Belmans in order to form free flowing powder that is easy to process.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to incorporate into Roze the flow rate of Deak in order to produce powder particles.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Roze to dry the material at a lower temperature as in Belmans and Blutel in order to prevent damaging the product by too much heat exposure.  Further Roze would allow for a lower temperature since it discloses that the hot air already destroys a number of bacteria but that 100°C or higher gives the sterilization effect.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Belmans overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Although Deak does not disclose the recited flow rate, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the air flow rate for producing hydrolyzed particles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Regarding Claim 17:  Roze as modified discloses as discussed above in claim 16.  Roze as modified discloses the same steps as claimed and therefore it would have been expected that the partially hydrolyzed keratin would have had the same color features as claimed in claim 17.
Regarding Claim 18: Roze as modified discloses as discussed above in claim 17.  Roze does not disclose wherein the dried and ground digestible keratinaceous material has a d50 between 50um and 300 um, d90 particle size below about 0.7 mm measured by laser diffraction using a dry powder Beckman Coulter particle size analyzer, and/or wherein the dried and ground digestible keratinaceous material has a d10 particle size above about 15 µm.
Belmans discloses the average particle size of the dry product as d50 in volume fraction is between about 30 µm and about 1 mm and d90 is smaller than 1 mm or .5mm [0083] as discussed above.
Although Roze as modified does not explicitly disclose a d10 particle size above about 15 µm, it would have been obvious, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle size for producing a powder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237), Blutel et al. (EP2832236) and Deak (US 2013/0129867) as applied to claim 18 above and in further view of  Rokey et al. (US 2009/0175120).
Regarding Claim 19:  Roze discloses as discussed above in claim 18.  Roze does not disclose the digestible keratinaceous material leaving the dryer and grimier has a poured density of about 0.25 g/cm3 or higher, and wherein the dried and ground digestible keratinaceous material as leaving the dryer and grinder has a tapped bulk density of about 0.3 g/cm3 or higher.
Rokey discloses meal containing hydrolyzed feathers with a density after drying of 404, 433, or 435 kg/m3 (.404, .433. or .435 g/cm3) [0051].
3 as in Rokey in order to provide a quality dried product [Rokey 0053].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roze (EP 0559596 1993 Machine Translation) in view of Belmans et al. (EP 2832237), Blutel et al. (EP2832236) and Deak (US 2013/0129867) as applied to claim 16 above and in further view of Gershon et al. (US 2996383).
Regarding Claim 20:  Roze discloses as discussed above in claim 16.  Roze does not disclose wherein blood is fed into the air turbulence wherein the amount of blood and keratinaceous material is between about 10-50 wt % blood and about 50-90% keratin.
Gershon discloses mixing blood with keratin wherein the mixture is 50% blood meal and 50% hydrolyzed keratin [col. 4, lines 24-35; claims 6 and 7].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Roze to include the step of mixing in blood at 50% to 50% as in Gershon during the step of grinding and drying the hydrolyzed keratin of Roze since the blood of Gershon undergoes a step of grinding and drying and in order to better incorporate or combine the blood and hydrolyzed keratin.
Citation of Pertinent Prior Art
Fillieres et al. (US 2016/0157511) discloses a method of making hydrolyzed keratin using a hydrolyzer at lower than 15 bar and d50 particle size is 30 to 1000 um and d90 particle size is less than 1mm [abstract; 0051; 0093].
Uhlemann et al.  (US 4946654) discloses using a classifier and discloses density of hydrolyzed protein particles [abstract; Ex. 1-9]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793